

Exhibit 10.15


(Knight Capital Markets LLC letterhead)


May 23, 2007


Mr. Jack Li
Perfectenergy International Limited
479 Youdong Road, Xinzhuang Town
Minhang District, Shanghai 201100
PRC


Dear Mr. Li:


Re: Indemnification


Gentlemen:


This Agreement will confirm that Perfectenergy (Shanghai) Limited has engaged
Knight Capital Markets, LLC and Canaccord Adams Inc. to advise and assist it in
connection with the matters referred to in the letter agreement dated May 23,
2007, (the “Engagement Letter”). In consideration of the covenant and
obligations set forth in the Engagement Letter, the Company agrees to indemnify
and hold harmless the Placement Agents, their affiliates, and each of their
respective partners, directors, managers, officers and agents, consultants,
employees advisors, representatives and controlling persons (each an
“Indemnified Person”) from and against any claims, losses, damages, expenses or
liabilities (collectively, “Losses”) including, without limitation, legal fees
incurred in connection with investigating preparing, defending, paying, settling
or compromising any action, claim, or proceeding to which any Indemnified Person
may become subject and which is related to or arises out of the engagement set
forth in the Engagement Letter or the transactions contemplated thereby. The
Company will not, however, be responsible to an Indemnified Person with respect
to any such Losses to the extent that a court of competent jurisdiction shall
have determined by a final judgment not subject to further appeal that such
Losses resulted from actions taken or omitted to be taken by such Indemnified
Person or due to such Indemnified Person’s gross negligence, bad faith, or
willful misconduct.


The Company will reimburse each Indemnified Person for such Losses as such
Losses are incurred or paid, notwithstanding the absence of judicial
determination as to the propriety or enforceability of the Company’s obligation
to reimburse such Indemnified Person for such Losses and the possibility that
such payments might not later be held by a court of competent jurisdiction to
have been improper. To the extent that any such reimbursement is so held to have
been improper, the Indemnified Person promptly shall return it to the Company,
together with interest, compounded annually, equal to the prevailing prime rate
as published from time to time by The Wall Street Journal.
 

--------------------------------------------------------------------------------


 
If the indemnification provided for herein should be, for any reason whatsoever,
unenforceable, unavailable or otherwise insufficient to hold each Indemnified
Person harmless, the Company shall pay to or on behalf of each Indemnified
Person contributions for such Losses so that the Indemnified Person ultimately
bears only a portion of such Losses as is appropriate (i) to reflect the
relative benefits received by such Indemnified Person on the one hand and the
Company on the other hand in connection with the engagement set forth in the
Engagement Letter and any transactions contemplated thereby, or (ii) if the
allocation on the basis set forth in the immediately preceding clause (i) is not
permitted by applicable law, to reflect not only the relative benefits referred
to in such clause (i) but also the relative fault of the Indemnified Person and
the Company as well as any other relevant equitable considerations; provided,
however, in no event shall the aggregate contribution of all Indemnified Persons
to all such Losses exceed the amount of the fees actually received by the
Placement Agents pursuant to the Engagement Letter. The respective relative
benefits received by all Indemnified Persons and the Company shall be deemed to
be in the same proportion as the aggregate fee paid to the Placement Agents
pursuant to the Engagement Letter bears to the total consideration paid or
contemplated to be paid to, or received by, the Company or its stockholders, as
the case may be, in connection with transactions contemplated by the Engagement
Letter, whether or not such transactions are consummated. The relative fault of
each Indemnified Person and the Company shall be determined by reference to,
among other things, whether the actions or failures to act were by such
Indemnified Person or the Company, and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such action or
failure to act. Notwithstanding the foregoing, no Indemnified Person shall have
any obligation to investigate or verify the information provided to the
Placement Agents in connection with the provision of services under the
Engagement Letter, and the Company shall be solely liable for any Losses related
to or arising out of the use of such information that is inaccurate for any
reason.


The Company also agrees that no Indemnified Person shall have any liability to
the Company or its affiliates, directors, officers, employees, agents,
consultants, advisors, representatives, control persons or stockholders,
directly or indirectly, related to or arising out of the Engagement Letter or
any transactions contemplated thereby, in connection with claims by third
parties, except for Losses incurred by the Company to the extent a court of
competent jurisdiction shall have determined by a final judgment not subject to
further appeal that such Losses resulted from such Indemnified Person’s gross
negligence, bad faith, or willful misconduct. In no event, regardless of the
legal theory advanced, shall any Indemnified Person be liable for any
consequential, indirect, incidental or special damages of any nature.


In case any proceeding shall be instituted involving any Indemnified Person,
such Indemnified Person promptly shall notify the Company in writing. The
failure of an Indemnified Person to provide such prompt notice shall not reduce
such Indemnified Person’s right to indemnification or contribution hereunder to
the extent that such failure does not materially prejudice the ability to defend
such proceeding. The Company shall retain counsel reasonably satisfactory to the
Placement Agents to represent the Indemnified Persons and any others the Company
may designate in such proceeding, shall have sole control of the defense of any
such proceeding and shall pay the fees and disbursements of such counsel related
to such proceeding. In any such proceeding, any Indemnified Person shall have
the right to retain its own counsel, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Person, except to the extent that
(i) the Company and the Indemnified Person shall have mutually agreed to the
retention of such counsel at the Company’s expense or (ii) the named parties to
any such proceeding (including any impleaded parties) include both the Company
or any others the Company may designate and one or more Indemnified Persons, and
representation of the Indemnified Persons and such other parties by the same
counsel would be inappropriate due to actual or potential differing interests
between them. In any case in which one or more Indemnified Persons are entitled
to separate counsel due to such actual or potential differing interests, the
Company shall not be liable for the expenses of more than one separate counsel,
and such counsel shall be designated in writing by the Placement Agents. The
Company shall have sole control of any settlement of any proceeding for which it
is obligated to provide indemnification hereunder. Notwithstanding the foregoing
the Company shall not, without the prior written consent of the Indemnified
Person, effect any settlement of, or consent to the entry of any judgment in
connection with, any pending or threatened proceeding in respect of which such
Indemnified Person is or could have been a party and indemnity or contribution
could have been sought hereunder by such Indemnified Person, unless such
settlement or judgment includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of the
proceeding.
 
ii

--------------------------------------------------------------------------------


 
The obligations of the Company referred to above shall be in addition to any
rights that any Indemnified Person may otherwise have and shall inure to the
benefit of and be binding upon any successors, assigns, heirs, and personal
representatives of any Indemnified Person or the Company.


 
 

  Very truly yours,             Perfectenergy International Limited            
        By: /s/ Wennan Li     Name: Wennan Li     Title: CEO  


 

KNIGHT CAPITAL MARKETS, LLC               By: /s/ Sandy Reddin   Name: Sandy
Reddin   Title:  Managing Director, Investment Banking               CANACCORD
ADAMS INC.               By:      Name: Russell W. Landon   Title: Managing
Director        



iii

--------------------------------------------------------------------------------


 